As filed with the Securities and Exchange Commission on August 16, 2010 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CATERPILLAR INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State of Incorporation) 37-0602744 (IRS Employer Identification No.) dams Street Peoria, Illinois 61629 (Address of Principal Executive Offices) Caterpillar Inc. 2006 Long-Term Incentive Plan (Full Title of the Plan) James B. Buda Vice President, Secretary and General Counsel Caterpillar Inc. dams Street Peoria, Illinois 61629-7310 (309) 675-4429 (Name, Address and Telephone Number, Including Area Code, of Agent for Service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer X Accelerated filer Non-accelerated filer Smaller reporting company CALCULATION OF REGISTRATION FEE Title of securities to be registered Amount to be registered Proposed maximum offering price per share Proposed maximum aggregate offering price Amount of registration fee Common Stock, par value $1.00 per share 20,000,000 shares (1) $67.39 (2) (1)Together with an indeterminate number of additional shares that may be necessary to adjust the number of shares offered pursuant to the Caterpillar Inc. 2006 Long-Term Incentive Plan (the "Plan") as a result of a stock split, stock dividend or similar adjustment of the outstanding common stock pursuant to Rule 416(a). (2)Estimated solely for the purposes of calculating the registration fee, computed pursuant to Rules 457(c) and (h) under the Securities Act of 1933, as amended, on the basis of the average of the high and low sales prices of a share of Caterpillar Inc. Common Stock, as reported on the New York Stock Exchange - Composite Transactions System on August 12, 2010. Page 1 PART I EXPLANATORY NOTE This Registration Statement on Form S-8 is being filed for the purpose of registering an additional 20,000,000 shares of the Registrant’s Common Stock, par value $1.00 per share, to be issued pursuant to the Caterpillar Inc. 2006 Long-Term Incentive Plan (the "Plan").In accordance with General InstructionE to Form S-8, the Registrant and the Plan hereby incorporate by reference the contents of the following Registration Statement previously filed by the Registrant and the Plan: · Registration Statement on Form S-8 (Registration No. 333-135467) filed June 29, 2006 (the “2006 Form S-8”). The 2006 Form S-8 remains in effect.Of the shares of the Registrant’s Common Stock registered on the 2006 FormS-8, 7,000,000 shares remain available for issuance under the Plan.These previously registered shares, together with the shares registered hereby, represent the total number of shares available for issuance under the Plan. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 8.Exhibits. The following is a complete list of exhibits filed as a part of this Registration Statement: Exhibit No. Description Caterpillar Inc. 2006 Long-Term Incentive Plan, as amended and restated effective June 9, 2010 (incorporated by reference from Exhibit 10.3 to the Registrant’s Form10-Q for the quarter ended June 30, 2010, filed with the Commission on July30, 2010). Consent of PricewaterhouseCoopers LLP Page 2 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant certifies that it has reasonable grounds to believe that it meets all the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Peoria, and the State of Illinois. CATERPILLAR INC. (Registrant) August 16, 2010 By: /s/James B. Buda James B. Buda, Secretary Pursuant to the requirements of the Securities Act of 1933, as amended, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated. August 16, 2010 /s/James W. Owens Chairman of the Board and Director (James W. Owens) August 16, 2010 /s/Douglas R. Oberhelman Chief Executive Officer and Director (Douglas R. Oberhelman) August 16, 2010 /s/Richard P. Lavin Group President (Richard P. Lavin) August 16, 2010 /s/Stu L. Levenick Group President (Stu L. Levenick) August 16, 2010 /s/Edward J. Rapp Group President and Chief Financial Officer (Edward J. Rapp) August 16, 2010 /s/Gerard R. Vittecoq Group President (Gerard R. Vittecoq) August 16, 2010 /s/Steven H. Wunning Group President (Steven H. Wunning) August 16, 2010 /s/Jananne A. Copeland Controller and Chief Accounting Officer (Jananne A. Copeland) Page 3 August 16, 2010 /s/W. Frank Blount Director (W. Frank Blount) August 16, 2010 /s/John R. Brazil Director/Plan Administrator (John R. Brazil) August 16, 2010 /s/Daniel M. Dickinson Director (Daniel M. Dickinson) August 16, 2010 /s/John T. Dillon Director (John T. Dillon) August 16, 2010 /s/Eugene V. Fife Director (Eugene V. Fife) August 16, 2010 /s/Gail D. Fosler Director (Gail D. Fosler) August 16, 2010 /s/Juan Gallardo Director (Juan Gallardo) August 16, 2010 /s/David R. Goode Director/Plan Administrator (David R. Goode) August 16, 2010 /s/Peter A. Magowan Director (Peter A. Magowan) August 16, 2010 /s/William A. Osborn Director (William A. Osborn) August 16, 2010 /s/Charles D. Powell Director (Charles D. Powell) August 16, 2010 /s/Edward B. Rust, Jr. Director/Plan Administrator (Edward B. Rust, Jr.) August 16, 2010 /s/Susan C. Schwab Director (Susan C. Schwab) August 16, 2010 /s/Joshua I. Smith Director/Plan Administrator (Joshua I. Smith) Page 4 Pursuant to the requirements of the Securities Act of 1933, as amended, the trustees (or other persons who administer the Plan) have duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto authorized, in the City of Peoria, the State of Illinois. CATERPILLAR 2006 LONG-TERM INCENTIVE PLAN August 16, 2010 By: * Plan Administrator * Signed by the members of the Compensation Committee as Plan Administrators on previous page. Page 5 Exhibit Index Exhibit No. Description Caterpillar Inc. 2006 Long-Term Incentive Plan, as amended and restated effective June 9, 2010 (incorporated by reference from Exhibit 10.3 to the Registrant’s Form 10-Q for the quarter ended June 30, 2010, filed with the Commission on July 30, 2010). Consent of PricewaterhouseCoopers LLP Page 6
